DENNIS, Justice,
concurring in part and dissenting part.
I concur in the majority’s finding that Mr. Schneckenburger did not violate La. R.S. 42:1113(A), but I respectfully dissent from its determination that he breached La.R.S. 42:llll(C)(2)(d). The objective of the Code of Ethics is to prevent public officers and employees from becoming involved in conflicts of interest, viz., situations which would require and official to serve two masters, presenting a potential, rather than an actuality of wrongdoing. Glazer v. Com. on Ethics, 431 So.2d 752 (La.1983). The record shows without dispute that the issuance of a building permit is a purely ministerial duty which does not involve the exercise of any discretion and therefore cannot be the object of influence, partiality or avarice. Consequently, because the building permit situation does not present either a potential or an actuality of wrongdoing, it does not appear that it is a real conflict of interest that the Code was enacted to prevent.